          Case 1:19-cr-00101-SPW Document 39 Filed 04/16/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                   CR 19-101-BLG-SPW
                       Plaintiff,

  vs.                                               ORDER


  AMY LILLIAN TAMASKA,

                       Defendant.


        The U.S. Marshals Service has brought to the Court's attention that

Defendant, Amy Lillian Tamaska, will be transported to the Yellowstone County

Detention Facility for her change of plea hearing. Therefore,

        IT IS HEREBY ORDERED that the change of plea hearing presently set

VIA VIDEO from the Cascade County Detention Center will be held in-person on

Thursday, April 29,2021 at 2:30 p.m., at which time the court will consider her

motion to change her plea of not guilty to a plea of guilty. The time between

March 22, 2021 and April 29, 2021 is excludable under the Speedy Trial Act, 18

U.S.C. §3161(h)(1)(D).

        DATED this            of April, 2021.



                                           SUSAN P. WATTERS
                                           U.S. DISTRICT JUDGE
